11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Katherine Kyle Wood,                          * From the County Court
                                                at Law of Ector County,
                                                Trial Court No. 19,987-09.

Vs. No. 11-13-00178-CV                            * September 19, 2013

Gary Don McKay, Debbie Paz                        * Per Curiam Memorandum Opinion
Hernandez, and Unknown Occupants                    (Panel consists of: Wright, C.J.,
of Home, if any,                                    McCall, J., and Willson, J.)

     This court has considered the parties’ joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the party incurring the same.